James, J.
On the application of the relator, an order was issued to the board of supervisors of St. Lawrence county, requiring them on a day and. place specified, to show cause why a peremptory mandamus should not issue to compel said board to allow an account at its full amount, presented against the county by the relator.
At the time and place designated,1 the board by its counsel, appeared, and moved to dismiss the order. 1st. Because the affidavit attached to the account was insufficient; and 2d. Because the order asks for a writ directing the allowance of a specific sum, and the amount to be allowed was in the discretion of the board. The questions arising on this motion being reserved for further consideration, the facts were agreed upon, and the whole case submitted for adjudication.
The following are copies of the account, verification and certificate, presented by the relator to the board at its regular-annual meeting in 1864:
■St. Lawrence County,
To B. F. Sherman, Dr.
1864, October. To chemical analysis for the detection of poison of the remains of Julius Benny’s dinner, by order of the district attorney..................................$125 00
*179October 23. To post-mortem examination of the body of a man four weeks in the water, by order of coroner and district attorney........- $10 00
$135 00
St. Lawrence county, ss: B. F. Sherman being duly
sworn, says, the above account is correct, the services therein mentioned were rendered, and the charges are just and reasonable, and no part thereof has been paid.
Signed and sworn.
I certify that I directed Dr. B. R Sherman to make a chemical analysis of the food found in the possession of Julius Denny, claimed to have been poisoned; that such examination was absolutely necessary for the prosecution of Mrs. Susan Denny and Julius Labeau ; that in my judgment his charge therefor is reasonable.
B. H. Vary, Dist. Attorney.
This account, with others, was by the clerk of said board classified with miscellaneous accounts, and by a standing rule of the board referred to such committee. Afterwards, said committee made a report to said board, wherein said accounts were in part allowed, in part disallowed, and a portion allowed in part and disallowed in part. From the account in question, $55 was deducted and $80 allowed. But no reason was given by the committee for such deduction. Said report was read to the board in detail: was amended by allowing an account rejected, and then as amended, adopted by said board.
Among the powers delegated to boards of supervisors at their annual meetings, is that of auditing accounts against the county, and providing means for payment. The statute states their duty and powers thus : “To examine, settle
and allow, all accounts chargeable against such county, and to direct the raising such sums of money as may be necessary to defray the same ” (1 Rev. Stat. 5th ed. 548, *180§ 2, sub. 2). The statute also says : “ No account shall be audited unless made out in items, and be accompanied by an affidavit of the person presenting or claiming the same, that the items of such account are correct; that the disbursements or services charged have been made or rendered, and that no part has been paid or satisfied ” (Id. 855, § 37). “ But this requirement is not to prevent any board from disallowing any account in whole or in part, even when so rendered or verified, or from requiring any other or further evidence, as the board may think proper ” (Id. 855, § 38). It will be observed that the account in question contained two items; that the statute requires the items of an account to be verified, and that the verification in this case was of the account, and not of the items. The verification was not, therefore, strictly in accordance with the statutory requirement, although under the facts of this case, it might, perhaps, be deemed a substantial compliance ; but whether so or not, was immaterial to this application, because the board accepted and acted upon the account, allowing it in part, without ally objection to the form of the verification. Therefore this proceeding should not be dismissed for this reason.
The services charged for in the account rendered, were properly chargeable against the county. They were ordered by an officer of the county, within the sphere of his duty and scope of his authority ; they were necessary to the proper administration of criminal justice in the one case, and to a proper inquiry of the crime in the other, and the board" by its action acknowledged the liability of the county, and the right of the relator to compensation. The only question between the parties is, what should be the amount ,of that compensation.* The relator claims and insists, that he should be allowed his whole charges ; that the account being verified, the board upon its own mere “ ipse dixit” had not the right to reduce the amount charged ; that if it can be done at all after the verification. *181it must be upon some proof that the charge is too much. It will be seen by reference to the 38th section of the Revised Statutes, above cited, that the act of verification in no way trammels the action of the board in auditing accounts. They are to examine, settle and allow-, all accounts chargeable against the county. This seems necessarily to imply the exercise of judgment and discretion in settling and allowing, and to involve the right to reject, if sufficient reasons for allowing are not, in their opinion, presented (9 Wend. 509). The duty of the board of supervisors, seems to be this : They are first to examine and determine whether an account is properly verified. If so, then, Second. To see if it is properly chargeable against the county. If so, then, Third. Settle or fix its amount. Fourth. Allow it as thus settled; and, Fifth. Provide means for its payment. If an account is not properly verified, it should be returned to its claimánt, with notice, that he may appear and correct it. If it is not properly chargeable against the county, it should be rejected. In settling the amount, if it is for any matter the price of which is fixed by law, by custom, by authority, or by contract, with one having authority to contract on behalf of the county, the board have no discretion. It must settle or declare the amount according to such law, custom, authority or contract; but if the amount is for any matter which does not come within either of said classes, the board in settling or fixing amounts is vested with a discretion, and acts in the light of such information as it may possess or seek, or as may be furnished to it by claimants. In such cases, when the board has acted, when it has once exercised its discretion, a mandamus will not lie to compel further action (1 Hill, 3-67). The office of a mandamus is to compel the tribunal or persons to whom directed, to act, or to do some particular thing therein specified, which pertains to their office or duty, and which the court issuing it has previously determined (12 J. R. 415). As a board *182of audit of claims against the county, supervisors are invested with a very delicate and important duty in cases where the amount is not fixed by law or authority, or has not been predetermined by agreement. In such cases the g'eneral harmony and interests of the county demand sound judgment and caution in the exercise of that discretion; that while the interests of the county are properly protected on the one hand, injustice is not done to its citizens on the other.
It is often alleged that boards of supervisors have no fixed system or rule in settling unliquidated accounts presented for their action; that they act arbitrarily; often making deductions without sufficient investigation or inquiry, until a system has grown up of charging the county more than individuals, in order to meet the contingency of arbitrary deduction by the board. Such a practice is wrong, and while an arbitrary deduction from such accounts would be just, it would be unjust to such as presented claims at a fair price. Therefore it would be better, if the board would, in every instance, inform itself of the real merits of the claim, in order to determine understandingly the true sum at which it should be settled. To that end, the board of its committee, are invested with authority to call before them witnesses (1 Rev. Stat. 5th ed. 855, § 38), and with power to compel their attendance (Id. 852, § 20), and examine them as to facts or as experts. In The People agt. Supervisors of Fulton (14 Barb. 52), the account was for services as district attorney. No one of the board being lawyers, they called before them the county judge, and took his opinion, which they followed. In that case, too, they gave the claimant notice, that he might appear and explain, which he did. All this was quite proper, and showed an anxiety on the part of the board to act understandingly. In some instances members of the board have a practical knowledge of the subject matter of the account. In such cases they may be examined as experts, either *183with or without oath, as a guide in determining the amount at which such account should be settled. But in all cases when the board is not satisfied with the sum charged, it is better, it is just, that notice be sent to the claimant, with a request to appear and explain. In this case it is pretty certain that neither the committee, nor any member of the board, had any practical knowledge of the value of the services charged. A deduction was made from the account, but the committee in their report gave ho reason for their action; no witnesses or experts were examined to inform them of the. value of the charge ; the claimant was not notified that his charges were deemed too high, with a request to come forward, if he desired, and explain. The inference therefore is, that the $55 was deducted because the board thought the sum was too much, an arbitrary act, without evidence or knowledge to support it. Such disposition of an account can never be satisfactory either to the board or the claimant. Suppose the claimant had been called, and had proved to the committee that he reluctantly undertook the service charged for, because of his liability to be called away from his home and patients, in case poison was detected, to attend court, and at his own expense; that he finally consented to make the test at the earnest solicitation of the district attorney, and his representation that the ends of justice demanded it; that before presenting his account he had already twice attended court as a witness, at an expense of $20 and four days time, and was under recognizance to appear again; and this in addition to the cost of chemicals, and labor and science necessary to perform the service, would any member of the board of supervisors deem the charge too high ? I think not.
But all this is not material to the case as before me, further than to illustrate the importance of giving to each claimant whose charges are deemed too large, an opportunity of being heard in explanation thereof. This account having been by the board referred to a committee, that *184committee having acted upon it, and reported their action to the board, and that report having been amended and adopted, the result in its legal sense is the determination of the board. By that act the amount of the'account was settled at $80. The sum for the service not being fixed by law, authority or custom, nor predetermined by agreement, was in the discretion of the board, and that discretion having been exercised, cannot be reviewed.
Order for a peremptory mandamus denied, with $10 costs.